         Case 3:21-cv-00422-SDD-EWD                    Document 1       07/23/21 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

DISABILITY RIGHTS LOUISIANA,                       *        CIVIL ACTION NO.: _________________
                                                   *
                                                   *
        PLAINTIFF                                  *        SECTION ______________
                                                   *
                                                   *
                                                   *
                                                   *        JUDGE ____________________________
VS.                                                *
                                                   *
DR. COURTNEY N. PHILLIPS, IN HER                   *
OFFIC IAL CAPACITY AS THE                          *
SECRETARY OF THE LOUISIANA                         *
DEPARTMENT OF HEALTH,                              *
                                                   *
        DEFENDANT.                                 *

                                               COMPLAINT

                                            INTRODUCTION

        1.       Plaintiff, Advocacy Center, currently doing business as Disability Rights

Louisiana1 (hereinafter “DRLA”), is the designated Protection and Advocacy (“P&A”) system for

individuals with disabilities in the state of Louisiana pursuant to the Protection and Advocacy for

Individuals with Mental Illness Act (“PAIMI Act”), 42 U.S.C. §§ 10801 et seq.; the Developmental

Disabilities Assistance and Bill of Rights Act of 2000 (“PADD Act”), 42 U.S.C. §§ 15001 et seq.;

and the Protection and Advocacy of Individual Rights Program (“PAIR Act”), 29 U.S.C. § 794e

(hereinafter collectively referred to as the “P&A Acts”). These statutes give Plaintiff broad

authority to protect and advocate for the rights of people with disabilities. These statutes,

collectively, also grant state protection and advocacy systems broad access to the records of any


1
 Advocacy Center changed its name in early 2020 to Disability Rights Louisiana. The organization and mandates
are the same, only the name is different.
         Case 3:21-cv-00422-SDD-EWD             Document 1      07/23/21 Page 2 of 10




individual who is a client of the system if such individual, or the legal guardian, conservator, or

other legal representative of such individual, has authorized the system to have such access. 42

U.S.C. § 15043(a)(2)(I)(i); 42 U.S.C. § 1080(a)(4)(A); and 29 U.S.C. § 794e(f)(2).

        2.      DRLA has probable cause to believe that Westside Habilitation Center is subjecting

residents with Developmental Disabilities in this state-funded, privately run, facility to abuse and

neglect related to unforeseen deaths of at least 2 residents in the past 6 months, the inadequate

conditions of its housing, residents lack of access to adequate medical care, inadequate access to

required services and programs, and its unlawful practice of maintaining residents in an

environment more restrictive than is otherwise necessary.

        3.      As a result of its probable cause findings, DRLA has initiated an investigation of

these serious claims. Among other things, Plaintiff is investigating whether residents are being

subjected to unnecessary institutionalization in violation Title II part A of the ADA and Olmstead.

        4.      The Defendants’ actions set forth below have unlawfully and intentionally

interfered with Plaintiff's investigation into these abuses, thereby impeding Plaintiff’s ability to

carry out its responsibilities under the P&A Acts, and subjected the Plaintiff to concrete harm to

its statutorily defined interests.

                                     JURISDICTION AND VENUE

        5.      DRLA brings this action for declaratory and injunctive relief for violation of the

Developmental Disabilities Assistance and Bill of Rights Act (“the PADD Act”), 42 U.S.C. §§

15001 et seq.

        6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1343(a)(3) and (4), which grant this Court original jurisdiction in all actions authorized by 42




                                                 2
        Case 3:21-cv-00422-SDD-EWD               Document 1       07/23/21 Page 3 of 10




U.S.C. § 1983 to redress the deprivation under color of State law of any rights, privileges, or

immunities guaranteed by the United States Constitution and Acts of Congress.

       7.      Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b)(1). Defendant

is a state agency whose primary place of business is in Baton Rouge, Louisiana.

                                               PARTIES

       8.      Plaintiff DRLA, is a non-profit corporation designated as an "eligible system" as

those terms are used and defined in the P&A Acts. Plaintiff provides protection and advocacy to

people with disabilities.

       9.      DRLA receives federal funds pursuant to the PADD Act and is thereby obligated

to provide protection and advocacy services for individuals with developmental disabilities. Under

the PADD Act, DRLA is also authorized to investigate suspected incidents of abuse and neglect

and to pursue administrative, legal, and other remedies on behalf of individuals with

developmental disabilities. In order to carry out its investigative functions, DRLA is granted the

authority to have access to individuals with disabilities in the locations where they receive services,

and to have access to their medical and other records under certain conditions. 42 U.S.C. §

15043(I); 45 C.F.R. § 1326.25(a).

       10.     Defendant Dr. Courtney N. Phillips is the Secretary of the Louisiana Department

of Health (hereinafter “LDH”). LDH is a service provided by the state of Louisiana. It is an agency

charged with maintaining the health and safety of individuals in state funded institutions.

Defendant Phillips is charged with overall responsibility for the administration of LDH. All of

Defendant’s complained-of actions were taken under color of state law for purposes of 42 U.S.C.

§ 1983. She is being sued in her official capacity only.




                                                  3
        Case 3:21-cv-00422-SDD-EWD               Document 1       07/23/21 Page 4 of 10




                                  FACTUAL ALLEGATIONS

       11.     DRLA has been investigating allegations of improper restraints, questionable death

circumstances, inappropriate or harmful living situations, denial of access to mail and telephone,

and lack of required medical care at Westside Habilitation Center for over 5 years.

       12.     DRLA administers Louisiana’s Community Living Ombudsman Program (CLOP).

CLOP was created under Louisiana Law “for the purpose of monitoring care received by persons

with developmental disabilities residing in state-licensed facilities for persons with developmental

disabilities funded through the [LDH].” LA R.S. 28:453.1. To this end, Ombudsmen must

“receive, investigate, and resolve complaints made by or on behalf of persons who live in

facilities… concerning any act, omission, practice, or procedure that may adversely affect the

health, safety, or welfare of any such person” and “visit such facilities on a regular basis.” LA R.S.

28:453.2.

       13.     Between January 1, 2021 and July 13, 2021, DRLA’s CLOP Ombudsmen filed 10

formal complaints with the Louisiana Department of Health regarding Westside Habilitation

Center and the treatment of the residents in their care. These formal complaints addressed the

following issues: improper restraints; physical assault by peer; alleged sexual assault; severe

weight loss; injuries in restraint; sexual abuse; inappropriate or excessive physical restraints;

seclusion; physical assault; denied access to telephone; failure to receive timely medical care;

injuries while in restraints; failure to provide needed or appropriate medical treatment; excessive

medication; missing funds; due process violations; housing residents in an unlicensed facility; lack

of appropriate health and behavioral supports, unsanitary conditions, lack of appropriate health

care, insufficient staffing leading to resident death, failure to timely implement emergency

protocol excessive medication use and failure to carry out physician order.




                                                  4
         Case 3:21-cv-00422-SDD-EWD                  Document 1         07/23/21 Page 5 of 10




        14.      Regular observations by CLOP Ombudsmen of these and other pervasive issues,

not only confirmed many of these concerns but clearly show that these complaints have not been

adequately addressed by LDH. As recently as the beginning of July 2021 DRLA staff and

Ombudsmen observed and had reported to them many of the above issues across a variety of homes

throughout the Westside facility.


        15.      On March 25, 2021, DRLA requested from LDH, in an email to LDH Deputy

General Counsel, “electronic copies of the following records: All surveys for each of the facilities

listed below; Deficiency reports and corresponding plans of correction for each of the facilities

listed below; Death reports for each of the facilities listed below; an Online Tracking Incident

System (OTIS) reports for each of the facilities listed below” followed by a listing of the 28

licensed ICF/DD facilities, including addresses and phone numbers for each home, that

collectively are run by Westside Habilitation Center. 2

        16.      On March 25, 2021, an email from LDH Records Center was sent to DRLA stating

that,

        LDH will provide any records discovered that are responsive to items 1 & 2 of your
        request, as these are public records. However, since your request lacks specificity
        about the individual(s) that have allegedly been subject to abuse or neglect, it is
        insufficient to meet the requirements under 42 U.S.C. § 15043(a)(2)(I) in order to
        assert your P&A authority with regard the records requested in items 3 & 4 of your
        request. In accordance with La. R.S. 13:3715.3 and HIPAA, the items requested in
        3 & 4 are confidential and will not be produced.

        17.      It is understood, that in referring to items 3 & 4 of the record request, LDH was

referring to the request for “Death reports” as number 3 and the request for “Online Tracking

Incident System (OTIS) reports” as number 4.


2
 The list of home names is as follows: Rapides, Wilson, Monroe, Hayes, Washington, Buchanan, Pierce, Fillmore,
Polk, Jackson, Lincoln, Harding, Jefferson, John Tyler, Van Buren, Grant, Johnson, Roosevelt, Visions, Taft,
McKinley, Cleveland, Harrison, Taylor, Madison, Adams, Garfield, and Westside.


                                                       5
        Case 3:21-cv-00422-SDD-EWD                 Document 1       07/23/21 Page 6 of 10




        18.      On April 14, 2021, DRLA replied to LDH via electronic mail reiterating the request

for items 3 and 4 stating in part that,

              Per 42 U.S.C. §15043(a)(2)(B), we “have the authority to investigate incidents
              of abuse and neglect of individuals with developmental disabilities if the
              incidents are reported to the system or if there is probable cause to believe that
              the incidents occurred.” Per 42 U.S.C. §15043(a)(2)(J)(i), we “have access to
              the records of individuals described in subparagraphs (B) and (I), and other
              records that are relevant to conducting an investigation, under the
              circumstances described in those subparagraphs, not later than 3 business days
              after the system makes a written request for the records involved.” It goes on to
              state that we are entitled to immediate access to records, without consent from
              another party, in any case of the death of an individual with a developmental
              disability. §15043(a)(2)(J)(ii).

              As you are likely aware, it is the P&A, not the State that makes the
              determination as to probable cause and directs the needs of our investigation.
              As such, we renew our original request for items 3&4 of our original request:

                 - Death reports for each of the facilities listed
                 - Online Tracking Incident System (OTIS) reports for each of the facilities
                 listed

        19.      On April 16, 2021, a letter from LDH Records Center was emailed to DRLA stating

its reasoning for refusing to provide records by stating, in part, that,

        Nowhere in your request letter do you identify a specific disabled individual(s) who
        has allegedly been subjected to abuse or neglect, nor do you provide the requisite
        authorization or evidence that the client’s authorized representative has failed or
        refused to act on behalf of the client, as is required under 42 U.S.C. §
        15043(a)(2)(I). Without this information, LDH cannot provide the requested
        information while also safeguarding the confidentiality of other individuals who
        were not implicated in the purported reports upon which you have based your
        investigation.

        Furthermore, while LDH acknowledges that DRLA is to be the final arbiter under
        the P&A of whether probable cause exists under Subsections (I) and (J) of the Act,
        DRLA must actually assert that it has determined that probable cause exists under
        one of the relevant provisions in order for this authority to attach. You have not
        indicated in either of your letters that DRLA has made such a determination, or
        provided any information regarding the disabled individual(s) who was the subject
        of this determination. It is LDH’s position that because Congress delineated
        specific situations under which the P&A authority may have access to records, it
        did not intend for the P&A Act to provide the P&A authority blanket access to ALL



                                                    6
        Case 3:21-cv-00422-SDD-EWD                Document 1       07/23/21 Page 7 of 10




        records of individuals with developmental disabilities when the P&A authority has
        not indicated that it is investigating specific incidents of abuse/neglect, serious and
        immediate jeopardy, and/or death situations.

        For these reasons, LDH cannot provide the requested death reports and OTIS
        reports pursuant to DRLA’s P&A authority because DRLA has failed to provide
        sufficient information to allow LDH to release PHI without violating its duties
        under HIPAA. Additionally, the requested records are exempt from disclosure
        under Louisiana Public Records Law, La. R.S. 44:1 et seq., and considered to be
        confidential peer review records in accordance with La. R.S. 13:3715.3.

        20.     On April 30, 2021, DRLA replied to LDH via electronic mail reiterating and

clarifying the request for items 3 and 4 stating in part that,

        Regarding our third request which was for death records of WHC residents for the
        time period between September 26, 2017 and the present., the law is clear that they
        fall under our authority to obtain. The law is also clear that there is no requirement
        to seek authorization from anyone prior to receiving them under our access
        authority. We have probable cause upon which to base our request for the death
        records of all residents from WHC as stated in our original request. If your position
        continues to be to refuse production of these records, we will act to enforce our
        access authority.

        As for our request for all critical incident reports, we respectfully disagree with
        your interpretation of the law. We do believe we are entitled to receipt of the records
        requested. However, at this time we would be willing to amend our original request
        to instead request a registry of all WHC residents who had a critical incident report
        filed about them between September 26, 2017 and the present, the timeframe
        originally specified in the March 25, 2021 letter. This registry should include the
        name of each individual as well as contact information. If the individual has a legal
        guardian, for instance if they are under an interdiction or continuing tutorship, the
        name and contact information should be included for the legal guardian as well.

        21.     On May 19, 2021, a letter from LDH Records Center was emailed to DRLA stating

its reasoning for refusing to provide records by stating, in part, that:

        Accordingly, LDH maintains its position that your request attempts to expand the
        scope of the PADD Act, from providing the P&A authority access to records
        pursuant to an investigation into complaints of abuse, neglect, or serious and
        immediate jeopardy, to essentially providing the P&A system with authority to
        compel records production as a means of searching for allegations of misconduct
        without identifying the individuals about whom the P&A system is concerned or
        even a factual basis to support its contention that incidents of abuse and neglect or
        serious and immediate jeopardy may have occurred. As stated in our previous letter,



                                                   7
        Case 3:21-cv-00422-SDD-EWD              Document 1      07/23/21 Page 8 of 10




       LDH believes this to be an overly broad interpretation of the applicable law. The
       PADD Act provides clear and specific instances in which records may be obtained
       without authorization, all of which specifically mention a probable cause
       determination that a particular individual is at risk. LDH does not believe that in
       specifying these particular circumstances that Congress intended for the P&A Act
       to provide blanket access to ALL records of individuals with developmental
       disabilities when the P&A system fails to identify specific incidences of
       abuse/neglect, serious and immediate jeopardy, and/or death situations that it is
       investigating.

       22.     As of the date of this Complaint, Defendant has failed to provide DRLA with the

complete set of records it requested on March 25, 2021.

                               CAUSE OF ACTION 1 – the PADD Act

       23.     Plaintiff realleges the matters set forth above in paragraphs 1 through 21.

       24.     The PADD Act and its implementing regulations give DRLA, as Louisiana’s

designated P&A, the authority to investigate incidents of abuse and/or neglect of individuals with

developmental disabilities if the incidents are reported to the system or there is probable cause to

believe the incidents occurred. 42 U.S.C. § 15043(a)(2)(B); 45 C.F.R. § 1326.25(a)(2)-(5).

       25.     The PADD Act and its implementing regulations give DRLA the authority to access

all individual records of a person who has died, and “no consent from another party is needed.” 45

C.F.R. § 1326.25(a)(5).

       26.     All individuals who reside at Westside Habilitation Center have been deemed

individuals with developmental disabilities by LDH as that is a requirement for admission to an

ICF/DD and Medicaid reimbursement for their placement.

       27.     By refusing DRLA’s written requests for access to investigative records, Defendant

has deprived DRLA of its statutory rights and mandatory obligations under the PADD Act, 42

U.S.C. § 15001 et seq., and the regulations implementing the Act.




                                                 8
        Case 3:21-cv-00422-SDD-EWD               Document 1       07/23/21 Page 9 of 10




       28.      Defendant’s violation of the PADD Act irreparably harms DRLA by preventing it

from carrying out its federally mandated obligations under the Act.

       29.      Unless Defendant is enjoined to provide DRLA the access required by the PADD

Act, DRLA will continue to be irreparably harmed and will be unable to protect and advocate for

persons with disabilities as required by the PADD Act.

                                 CAUSE OF ACTION 2 – Section 1983

       30.     Plaintiff realleges the matters set forth above in paragraphs 1 through 28.

       31.     Defendant’s complained-of actions were taken under color of, and pursuant to the

authority granted to her, under state law.

       32.     Defendants' acts and omissions set forth above have deprived Plaintiff of rights

under the P&A Acts, including, but not limited to, the Protection and Advocacy for Individuals

with Mental Illness Act (“PAIMI Act”), 42 U.S.C. §§ 10801 et seq.; the Developmental

Disabilities Assistance and Bill of Rights Act of 2000 (“PADD Act”), 42 U.S.C. §§ 15001 et seq.;

and the Protection and Advocacy of Individual Rights Program (“PAIR Act”), 29 U.S.C. § 794e.

Therefore, Plaintiff has a cause of action pursuant to 42 U.S.C. §1983, because Plaintiff has been

denied a federally protected right by state actors acting under color of law.

       33.     Plaintiff is entitled to recover its attorneys' fees, costs, and expenses in this action

pursuant to 42 U.S.C. §1988.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       1.      Declare, pursuant to 28 U.S.C. §§ 2201 and 2202, that Defendant’s refusal to

provide the requested records violates the PADD Act, including 42 U.S.C. §;




                                                  9
        Case 3:21-cv-00422-SDD-EWD            Document 1       07/23/21 Page 10 of 10




       2.      Declare, pursuant to 28 U.S.C. §§ 2201 and 2202, that Defendant’s refusal to

provide the requested records violates 42 U.S.C. § 1983;

       3.      Declare that Defendants have an affirmative obligation to assure that the access

rights granted to Plaintiff by the P&A Acts are fully and uniformly implemented at all of

Defendants' facilities;

       4.      Grant Plaintiff preliminary and permanent injunctions requiring Defendant to

provide DRLA with access to the requested records;

       5.      Preliminarily and permanently enjoin Defendant from violating Plaintiff's rights

under the P&A Acts;

       6.      Retain jurisdiction over this action to ensure Defendant’s compliance with the

mandates of the PADD Act;

       7.      Waive the security requirement of Rule 65(c);

       8.      Award DRLA attorneys’ fees and costs pursuant to 42 U.S.C. § 1988(b); and

       9.      Award such other, further or different relief as the Court deems equitable and just.



                                     Respectfully submitted this 22nd day of July, 2021,

                                     /s/ Melanie Bray
                                     Melanie Bray, La. Bar No. 37049
                                     Debra J. Weinberg, La. Bar No. 32760
                                     Ronald K. Lospennato, La. Bar No. 32191
                                     Disability Rights Louisiana
                                     8325 Oak Street
                                     New Orleans, LA 70118
                                     504-208-4151
                                     504-272-2531 (fax)
                                     mbray@disabilityrightsla.org
                                     dweinberg@disabilityrightsla.org
                                     rlospennato@disabilityrightsla.org




                                                10
